The opinion of the court was delivered by
Bennett, J.
This case comes before this court by an appeal from the court of chancery. There was an appearance by the defendant in the court of chancery, but having neglected to answer, agreeably to the rules of that court, the bilí was taken as confessed, and referred to a master to ascertain the sum due ; and, upon the coming in of the report, the same was accepted, and a decree made accordingly. The orator has filed, in this court, his motion to dismiss the cause upon the ground that it was not appealable. The right of appeal is no't given in a case, “ where the bill is taken as confessed, and a final decree made in consequence of the non-appearance of the defendant, or for his neglect to make his answer agreeably to the rule or order of court.” Though the bill in this case was not confessed, because of the non-appearance of the defendant; yet,, he neglected to answer the bill agreeably to the rule of court, and the decree was the consequence of such confession. The chancellor might have ascertained the amount due without a reference, if he had chosen ; but, as matter of convenience, it was referred. The decree followed as a consequence of the confession. The case clearly comes within the first exception of the 18th section of the chancery act. Revised Statutes, p. 15Q.
Appeal dismissed.